6 A.3d 1267 (2010)
In re Kimla C. JOHNSON, Respondent.
No. 10-BG-894.
District of Columbia Court of Appeals.
Filed November 4, 2010.
Before REID, Associate Judge, TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of the State of South Carolina, In the Matter of Kimla C. Johnson, 380 S.C. 76, 668 S.E.2d 416 (2008), this court's August 9, 2010, order suspending respondent pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI § 14(g), it is
ORDERED that Kimla C. Johnson, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of two years with a fitness requirement. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of *1268 identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that if Kimla C. Johnson, Esquire, applies for reinstatement to the District of Columbia Bar, as part of establishing fitness to practice she must establish full compliance with all conditions imposed in the South Carolina disciplinary order, including full payment of all restitution and litigation amounts and/or reinstatement to the South Carolina Bar. It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C.Bar. R. XI § 14(g).